Citation Nr: 0210004	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  99-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for major motor 
seizures, currently rated 40 percent disabling.  

2.  Entitlement to a rating in excess of 30 percent for 
neurotic depression, from November 15, 1996 to September 29, 
1998.  

3.  Entitlement to a rating in excess of 50 percent for 
neurotic depression, from September 30, 1998 to January 26, 
2000.  

4.  Entitlement to a rating in excess of 70 percent for 
neurotic depression, from January 27, 2000.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1978 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied a rating in excess of 10 percent for 
major motor seizures (in a July 1978 rating decision, the RO 
granted a 40 percent rating for major motor seizures); and an 
April 1999 rating decision that denied a rating in excess of 
30 percent for depressive neurosis, denied a rating in excess 
of 40 percent for major motor seizures; and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  

In February 2001, the Board remanded the case to the RO.  In 
an April 2002 rating decision, the RO granted a 50 percent 
rating for neurotic depression, effective September 30, 1998; 
granted a 70 percent rating for neurotic depression, 
effective January 27, 2000; denied a rating in excess of 40 
percent for major motor seizures; and granted entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities, effective September 
30, 1998.  Thereafter, the case was returned to the Board.  

Since the RO has, in effect, granted staged ratings for the 
veteran's service-connected neurotic depression, the Board 
has separated the matter into three separate issues and 
indicated on the initial page of this decision.  

The issue of entitlement to an increased rating for major 
motor seizures will be addressed in the Remand portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  From November 15, 1996 to September 29, 1998, the 
veteran's neurotic depression was manifested by an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to depressed 
mood, anxiety, suspiciousness, panic attacks, and chronic 
sleep impairment.  

3.  From September 30, 1998 to January 26, 2000, the 
veteran's neurotic depression was manifested by reduced 
reliability and productivity due to a flattened affect, 
disturbances of motivation and mood, impairment of memory, 
and difficulty in establishing and maintaining effective work 
and social relationships.  

4.  Currently, the veteran's neurotic depression is 
manifested by occupational and social impairment demonstrated 
by unprovoked irritability, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships; total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
or grossly inappropriate behavior has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
neurotic depression from November 15, 1996 to September 29, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 
(2001).  


2.  The criteria for a rating in excess of 50 percent for 
neurotic depression from September 30, 1998 to January 26, 
2000 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 
(2001).  

3.  The criteria for a rating in excess of 70 percent for 
neurotic depression, from January 27, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9434 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
substantially revised VA's duty to assist claimants for VA 
benefits.  It also included an enhanced duty to notify the 
claimant as to what information and evidence is necessary to 
substantiate the claim.  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

Rating decisions, a statement of the case, and supplemental 
statements of the case, as well as letters to the veteran 
apprised him of the information and evidence needed to 
substantiate his claims, the reasons and bases for the 
decisions, and the applicable law.  As such, the VCAA duty to 
notify has been met.  In the present case, all relevant 
evidence has been obtained by the RO, and the veteran has not 
identified any outstanding evidence that might aid his claim.  
His VA outpatient 

treatment reports were associated with the record.  In 
addition, he was afforded the necessary VA examinations 
during the course of his appeal.  Hence, the Board finds that 
VA's duties set forth in the VCAA have been substantially 
complied with and no further development is warranted.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Cf. Powell v. West, 13 Vet. App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).  

The veteran is currently assigned a 70 percent disability 
rating for his service connected neurotic depression under 
Diagnostic Code (DC) 9434.  A 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9434 (2001).  

A.  Rating in Excess of 30 Percent for Neurotic Depression 
from November 15, 1996 to September 29, 1998

Upon VA examination in May 1997, the veteran complained of 
sleep disturbance, irritability, and poor concentration.  He 
did not socialize that much and he had poor relationships.  
Mental status evaluation revealed that his affect was 
euthymic.  His speech was clear, coherent and goal-directed.  
He denied suicidal or homicidal thoughts.  He did not 
experience delusions; however, he did have a feeling of 
paranoia.  Insight and judgment were intact, although his 
concentration was found to be moderately compromised.  He was 
self-employed and was able to quit working when he could no 
longer function.  His Global Assessment of Functioning (GAF) 
was estimated to be 50-60.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 51 and 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) that result in moderate impairment 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score 
between 41 and 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) that result in serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Based on these clinical findings demonstrated, the Board 
finds that the 30 percent rating adequately reflected the 
level of disability associated with the veteran's neurotic 
depression for the period from November 15, 1996 to September 
29, 1998.  The majority of symptoms required for a 50 percent 
rating such as flattened affect, impairment of short- and 
long-term memory, impaired judgment and abstract thinking 
were not shown.  Consequently, the Board concludes and an 
increased rating was not warranted during this period.  
38 C.F.R. §§ 4.7, 4.130, DC 9434 (2000).  

B.  Rating in Excess of 50 Percent for Neurotic Depression 
from September 30, 1998 to January 26, 2000

The veteran was seen in September 1998, for complaints of 
increased sympto9ms related to his psychiatric disability.  
He reported mood swings and sleep impairment.  A VA 
psychiatric progress note, dated in October 1998, revealed 
that the veteran was not capable of substantial employment 
due to his disabilities.  His thinking was described as 
illogical, and he demonstrated poor judgment.  Upon VA 
examination in March 1999, the veteran reported that he had 
suicidal thoughts over the weekend.  He did not carry out a 
plan.  He was reported to be moderately groomed.  His mood 
was mildly depressed but his speech was clear, coherent, and 
goal-directed.  His irritability had improved, and he was 
sleeping too much rather than too little.  The examiner 
commented that the veteran's employment limitation was 
probably moderate due to his psychiatric problem.  His GAF 
was reported to be 55-65.  

A VA clinical record dated in April 1999 reported that the 
veteran's insight and judgment were poor, and his abstract 
thinking and memory were impaired.  His grooming was 
described as poor although his hygiene was adequate.  He was 
paranoid and his thinking was not logical.  Upon VA 
examination in August 1999, the veteran's GAF was reported to 
be 48-50.  Based on these worsening clinical findings, the 
veteran's rating was increased to 50 percent effective 
September 30, 1998.  

Based on its review of the evidence, the Board finds that the 
50 percent rating adequately reflected the level of 
disability associated with the veteran's neurotic depression 
for the period from September 30, 1998 to January 26, 2000.  
The majority of symptoms required for a 70 percent rating 
such as obsessional rituals, obscure and irrelevant speech, 
near continuous panic or depression, and spatial 
disorientation were not shown.  Consequently, the Board 
concludes and an increased rating was also not warranted 
during this period.  38 C.F.R. §§ 4.7, 4.130, DC 9434 (2000).  

C.  A Rating in Excess of 70 Percent for Neurotic Depression
from January 27, 2000

A VA psychiatric progress report, dated January 27, 2000, 
shows that the veteran's symptoms continued to worsen.  He 
complained of almost daily panic attacks, and total 
isolation.  He had been having suicidal thoughts, and 
homicidal thoughts about different people.  He was paranoid 
and had been unable to work.  He was poorly groomed and his 
hygiene was poor.  His abstract thinking was impaired, his 
affect was flat, and his recent and remote memory were 
slightly impaired.  Based on this evidence, a 70 percent 
rating was assigned, effective the date of the report showing 
increased symptoms.  

Based on these clinical findings, the Board finds that the 70 
percent rating adequately reflects the level of disability 
associated with the veteran's neurotic depression.  The 
record does not reflect that the veteran's symptoms result in 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting self or others, or grossly inappropriate behavior.  
In fact, none of these symptoms were indicated in the medical 
records; and the veteran is, in fact, gainfully employed.  
Hence, the Board concludes that a rating in excess of 70 
percent, from January 27, 2000, is not warranted.  38 C.F.R. 
§§ 4.7, 4.130, DC 9434 (2000).  

D.  Conclusion

In conclusion, the Board notes that, VA issued new 
regulations for rating psychiatric disorders effective on 
November 7, 1996.  61 Fed. Reg. 52,700 (1996).  The Court of 
Appeals for Veterans Claims has held that, where a pertinent 
law or regulation changes after a claim has been filed or 
reopened but before the administrative and/or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  See Fischer v. West, 11 Vet. 
App. 121, 123 (1998), quoting Karnas, supra.  The Board notes 
that the veteran's informal claim for an increased rating was 
received on November 15, 1996.  As such, the rating period 
for consideration on appeal is from November 1995, and 
predates the new rating criteria.  38 C.F.R. § 3.400(o)(2) 
(2001).  However, as the substantive evidence of record for 
the rating period on appeal dates from after the effective 
date of the new rating criteria, these were the only ones 
applied to his claim.  


ORDER

A rating in excess of 30 percent for neurotic depression, 
from November 15, 1996 to September 29, 1998, is denied.  

A rating in excess of 50 percent for neurotic depression, 
from September 30, 1998 to January 26, 2000, is denied.  

A rating in excess of 70 percent neurotic depression, from 
January 27, 2000, is denied.  


REMAND

In the February 2001 Remand, the Board found that the 
veteran's claim for an increased rating for major motor 
seizures remained pending from a January 1978 rating decision 
that was appealed by the veteran.  A statement of the case 
had never been issued.  Specifically, the Board directed the 
RO to adjudicate the issue with full consideration of the 
claim for from the date of that claim to the present.  
However, in the April 2002 rating decision and supplemental 
statement of the case, the RO only referred to the most 
recent evidence in the file that pertained to the veteran's 
major motor seizures.  Furthermore, the discussion did not 
address the appropriate time period.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand is mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is remanded for the following:  

The RO should readjudicate the issue of 
entitlement to an increased rating for 
major motor seizures for the time period 
from the date he initially filed the 
claim (April 1977) to the present.  All 
relevant evidence must be considered and 
referenced in the determination, and the 
veteran should be fully advised of the 
rating criteria used to make the 
decision.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



